NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                   IN RE TERMINATION OF PARENTAL
                           RIGHTS AS TO A.A.

                              No. 1 CA-JV 22-0177
                                  FILED 12-15-2022


            Appeal from the Superior Court in Maricopa County
                              No. JD39872
                 The Honorable Robert Ian Brooks, Judge

                                   AFFIRMED


                                    COUNSEL

Maricopa County Public Advocate, Mesa
By Suzanne W. Sanchez
Counsel for Appellant

Arizona Attorney General's Office, Tucson
By Jennifer R. Blum
Counsel for Appellee Department of Child Safety
            IN RE TERM OF PARENTAL RIGHTS AS TO A.A.
                        Decision of the Court



                      MEMORANDUM DECISION

Judge James B. Morse Jr. delivered the decision of the Court, in which
Presiding Judge Jennifer M. Perkins and Judge Michael J. Brown joined.


M O R S E, Judge:

¶1           Ashley A. ("Mother") appeals from the juvenile court's order
terminating her parental rights. For the following reasons, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2           Mother and Miguel A. ("Father") are the biological parents of
A.A., who was born in August 2020. DCS became involved with the family
after A.A. was born substance exposed to methamphetamines. DCS took
custody of A.A. in September and placed her in a licensed foster home.

¶3           Over the course of the 22-month dependency, Mother only
took 30 of her required twice-weekly drug tests and tested positive for
methamphetamine or amphetamine 17 times. DCS referred Mother for
substance-abuse treatment three times but closed each referral when
Mother did not participate. Mother's two referrals for parent-aide services
were similarly unsuccessful.

¶4           In February 2022, DCS moved to terminate the parent-child
relationship alleging substance abuse and fifteen-months time-in-care
grounds. The court scheduled a hearing on June 16, 2022.

¶5             At the termination hearing, Mother waived her right to trial
and pled no-contest to the allegations. The court conducted a colloquy in
which it informed Mother of her trial rights, including the right to counsel,
the right to call witness and compel the production of evidence, the right to
cross examine witnesses, and the right to testify on her own behalf. The
court confirmed that Mother understood those rights but did not advise her
that DCS bore the burden of proof before finding that she knowingly,
intelligently, and voluntarily waived her right to trial.

¶6             The court proceeded with the hearing and terminated
Mother's parental rights. The court found that DCS had proven the
allegations against Mother by clear and convincing evidence and that A.A.'s
best interests favored termination.


                                     2
            IN RE TERM OF PARENTAL RIGHTS AS TO A.A.
                        Decision of the Court

¶7            Mother timely appealed the termination order, and we have
jurisdiction under A.R.S. §§ 8-235 and 12-120.21(A)(1).

                               DISCUSSION

¶8              The sole question presented for review is whether the juvenile
court erred in finding that Mother's no-contest plea was knowingly,
intelligently, and voluntarily made. Mother claims the juvenile court's
colloquy following her decision to enter a no-contest plea was insufficient
because the court failed to advise her that DCS would bear the burden of
proof at trial.

¶9             We review the juvenile court's termination decision for an
abuse of discretion. Mary Lou C. v. Dep't of Econ. Sec., 207 Ariz. 43, 47, ¶ 8
(App. 2004). But we review the interpretation of court rules de novo. Ruben
M. v. Dep't of Econ. Sec., 230 Ariz. 236, 240, ¶ 20 (App. 2012).

¶10            Rules of Procedure for the Juvenile Court 66(D)(1)1 governs
the acceptability of admissions and no-contest pleas at a termination
hearing. To comply with Rule 66(D)(1), the court must: (a) determine
whether the pleading party understands the rights being waived;
(b) determine whether the plea is knowingly, intelligently, and voluntarily
made; (c) identify a factual basis supporting the termination; and (d) enter
its findings and orders consistent with Rule 66(F).

¶11          Citing In re Melissa K., 197 Ariz. 491, 493, ¶ 7 (App. 2000),
Mother argues that the juvenile court must "affirmatively establish
awareness of the due process rights essential to a contested trial," including
advising the parent of the burden of proof in a termination hearing. We
disagree.

¶12             Melissa K. is not particularly instructive. There, we addressed
a different section of the Rules governing admissions to probation
violations in juvenile delinquency proceedings. And nothing in Melissa K.
specifically requires that a juvenile be advised of the State's burden of proof.
Id. at 493-94, ¶¶ 7-8. Instead, we noted that a court must advise the juvenile
of "the right to a violation hearing, the right to remain silent, the right to
confront accusers, and the potential of commitment to ADJC until age
eighteen." Id. at 493, ¶ 8.


1New Rules of Procedure for the Juvenile Court took effect July 1, 2022. We
cite to the version of the Rules in effect at the time of Mother's termination
hearing.


                                       3
            IN RE TERM OF PARENTAL RIGHTS AS TO A.A.
                        Decision of the Court

¶13            Like the admission to a probation violation in Melissa K., Rule
66(D)(1)(a) provides that the juvenile court shall "[d]etermine whether the
party understands the rights being waived" in a termination proceeding.
And Rule 65(C)(4) lists the parent's rights in a termination proceeding as
follows: (a) the right to counsel; (b) the right to cross examine all witnesses;
(c) the right to trial by the court; and (d) the right to use the process of the
court to compel the attendance of witnesses.

¶14           Mother argues that advising parents of their right to a
termination trial requires the court to explain the burden of proof. But even
in the criminal context our caselaw has rejected this notion. See State v.
Miller, 110 Ariz. 304, 306 (1974) (rejecting argument that guilty plea was
invalid where defendant was advised of "the privilege against self-
incrimination, the right to a jury trial, and the right to confront one's
accusers" but not advised regarding his right to plead not guilty, to present
evidence in his own behalf, and to compel the attendance of witnesses);
State v. Aranda, 118 Ariz. 21, 22 (App. 1978) (stating that in accepting a guilty
plea "there is no necessity for the court to advise the defendant of the
presumption [of innocence] since it relates only to the State's burden of
proving the fact in issue, and becomes applicable only if there is a trial").

¶15            Before the juvenile court accepted Mother's no-contest plea, it
conducted a colloquy and confirmed with Mother that she understood each
of her Rule 65 rights and waived them. The court also confirmed that
Mother was not under the influence of any substances that would affect her
ability to think clearly, that she had not been threatened into waiving her
rights or promised anything in exchange for doing so, and that she had been
given enough time to discuss her plea with her attorney. The Rules do not
require more, and the court did not err in allowing Mother to plead no
contest to the allegations.

                               CONCLUSION

¶16          For the foregoing reasons, we affirm the juvenile court's order
terminating Mother's parental rights.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA


                                         4